Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thor K. Gibson appeals the district court’s order dismissing his civil action without prejudice for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Gibson v. United States, No. 1:12-cv-00067-IMK-JSK (N.D.W.Va. Jan. 23, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*194fore this court and argument would not aid the decisional process.

DISMISSED.